 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PETER STROJNIK SR.,                                  No. 1:19-cv-1099-DAD-JLT
12                      Plaintiff,                        ORDER ADOPTING FINDINGS AND
                                                          RECOMMENDATIONS AND
13          v.                                            DISMISSING THIS ACTION FOR
                                                          FAILURE TWITHOUT PREJUDICE
14   INTEGRATED CAPITAL, LLC, et al.,
                                                          (Doc. No. 10)
15                      Defendants.
16

17          On August 12, 2019, Peter Stronjik, Sr., initiated this action alleging violations of the
18   Americans with Disabilities Act against Integrated Capital, LLC. (Doc. No. 1.) Plaintiff filed an
19   amended complaint on September 23, 2019, in which the sole defendant identified was Easiness
20   LP, doing business as DoubleTree by Hilton Hotel Bakersfield. (Doc. No. 6 at 1.) The court
21   issued a summons to the newly-named defendant on September 25, 2019.
22          On October 30, 2019, the assigned magistrate judge found that plaintiff failed to file a
23   proper proof of service reflecting service upon defendant Easiness LP, and ordered him to show
24   cause why sanctions, including terminating sanctions, should not be imposed. (Doc. No. 9.) On

25   December 9, 2019, after plaintiff failed to respond to the order to show cause, the magistrate

26   judge issued the pending findings and recommendations, recommending that the action be

27   dismissed without prejudice due to plaintiff’s failure to comply with the court’s orders and failure

28   to prosecute the action. (Doc. No. 10.) Plaintiff was served with the findings and

                                                      1
 1   recommendations and given ten (10) days to file any objections to the recommendation of

 2   dismissal. (Id. at 4.) Plaintiff was “advised that failure to file objections within the specified time

 3   may waive the right to appeal the District Court’s order. (Id. at 9) (citing Martinez v. Ylst, 951

 4   F.2d 1153 (9th Cir. 1991)). To date, no objections have been filed and the time period for doing

 5   so has expired.

 6           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the undersigned has

 7   conducted a de novo review of the case. Having carefully reviewed the file, the court finds the

 8   findings and recommendations are supported by the record and proper analysis.

 9          Accordingly,

10          1.         The findings and recommendations dated December 9, 2019 (Doc. No. 10) are

11                     adopted in full;

12          2.         This action is dismissed without prejudice due to plaintiff’s failure to comply with

13                     the court’s orders and failure to prosecute the action; and

14          3.         The Clerk of Court is directed to close this case.

15   IT IS SO ORDERED.
16
        Dated:     January 27, 2020
17                                                           UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                         2
